                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Ercole A. Mirarchi                               :
                                                 :       21-cv-126
      v.                                         :
Kathy Boockvar, et al.                           :


                                 WITHDRAWAL OF APPEARANCE

       Kindly withdraw my appearance on behalf of Defendant Bucks County Board of Elections

in the above-captioned matter.

                                                     Respectfully submitted:




                                                BY: /s/ Austin J. Soldano, Esquire
                                                     Austin J. Soldano, Esquire

                                                     Attorney I.D. No. 323207
Date : 9/13/21
                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

Ercole A. Mirarchi                                   :
                                                     :       21-cv-126
      v.                                             :
Kathy Boockvar, et al.                               :

          I, Austin J. Soldano, Esquire certify that on the 13th day of September 2021, I served a
true and correct copy of the above-captioned Withdrawal of Appearance on behalf of Defendant
Bucks County Board of Elections upon all parties of record via the Court’s electronic filing
system and upon the following individual via first class U.S. mail, postage prepaid:

Mr. Ercole A. Mirarchi
1625 W. Ritner Street
Philadelphia, PA 19145


                                                         Respectfully submitted:




                                                    BY: /s/ Austin J. Soldano, Esquire
                                                         Austin J. Soldano, Esquire

                                                         Attorney I.D. No. 323207




                                                2
